       Case 1:16-cv-01122-VEC Document 122-9 Filed 11/08/19 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


 MICHELLE MARINO, DEBORAH                          Case No. 1:16-cv-01122-VEC (OTW) (Lead)
 ESPARZA, MONICA RAEL, and CERA
 HINKEY, on behalf of themselves and all           Consolidated Member Case Nos.:
 others similarly situated,                        1:16-cv-03773-VEC (OTW)
                                                   1:16-cv-03677-VEC (OTW)
                        Plaintiffs,                1:16-cv-05320-VEC (OTW)

        v.                                         DECLARATION OF STEVEN
                                                   WEISBROT, ESQ. OF ANGEION
 COACH, INC.,                                      GROUP, LLC

                       Defendant.




I, Steven Weisbrot, Esq., declare under penalty of perjury as follows:

1.     I am a partner at the class action notice and Settlement Administration firm, Angeion

Group, LLC (“Angeion”). I am fully familiar with the facts contained herein based upon my

personal knowledge.

2.     I have been responsible in whole or in part for the design and implementation of hundreds

of court-approved notice and administration programs including some of the largest and most

complex notice plans in recent history. I have taught numerous accredited Continuing Legal

Education courses on the Ethics of Legal Notification in Class Action Settlements, using Digital

Media in Due Process Notice Programs, as well as Claims Administration, generally. I am the

author of multiple articles on Class Action Notice, Claims Administration, and Notice Design in

publications such as Bloomberg, BNA Class Action Litigation Report, Law360, the ABA Class

Action and Derivative Section Newsletter, and I am a frequent speaker on notice issues at

conferences throughout the United States and internationally.

3.     I was certified as a professional in digital media sales by the Interactive Advertising Bureau
       Case 1:16-cv-01122-VEC Document 122-9 Filed 11/08/19 Page 2 of 11




(“IAB”) and I am co-author of the Digital Media section of Duke Law’s Guidelines and Best

Practices—Implementing 2018 Amendments to Rule 23.

4.     I have given public comment and written testimony to the Judicial Conference Committee

on Rules of Practice and Procedure on the role of direct mail, email, broadcast media, digital media

and print publication, in effecting Due Process notice, and I have met with representatives of the

Federal Judicial Center to discuss the 2018 amendments to Rule 23 and suggest an educational

curriculum for the judiciary concerning notice procedures.

5.     Prior to joining Angeion’s executive team, I was employed as Director of Class Action

services at Kurtzman Carson Consultants, an experienced notice and settlement administrator.

Prior to my notice and claims administration experience, I was employed in private law practice.

6.     My notice work comprises a wide range of settlements that include product defect, mass

disasters, false advertising, employment, antitrust, tobacco, banking, firearm, insurance, and

bankruptcy cases. I have been at the forefront of infusing digital media, as well as big data and

advanced targeting, into class action notice programs. For example, the Honorable Sarah Vance

stated in her December 31, 2014 Order in In Re: Pool Products Distribution Market Antitrust

Litigation, MDL No. 2328:

               To make up for the lack of individual notice to the remainder of the
               class, the parties propose a print and web-based plan for publicizing
               notice. The Court welcomes the inclusion of web-based forms of
               communication in the plan…. The Court finds that the proposed
               method of notice satisfies the requirements of Rule 23(c)(2)(B) and
               due process.

               The direct emailing of notice to those potential class members for
               whom Hayward and Zodiac have a valid email address, along with
               publication of notice in print and on the web, is reasonably
               calculated to apprise class members of the settlement.

 As detailed below, courts have repeatedly recognized my work in the design of class action

 notice programs:
      Case 1:16-cv-01122-VEC Document 122-9 Filed 11/08/19 Page 3 of 11




       (a)    On February 24, 2017, The Honorable Ronald B. Rubin in James Roy et al. v.

Titeflex Corporation et al., No. 384003V (Md. Cir. Ct.), noted when granting preliminary

approval to the settlement:

              What is impressive to me about this settlement is in addition to all
              the usual recitation of road racing litanies is that there is going to be
              a) public notice of a real nature and b) about a matter concerning not
              just money but public safety and then folks will have the knowledge
              to decide for themselves whether to take steps to protect themselves
              or not. And that’s probably the best thing a government can do is to
              arm their citizens with knowledge and then the citizens can make a
              decision. To me that is a key piece of this deal. I think the notice
              provisions are exquisite. (Emphasis added).

       (b)    Likewise, on July 21, 2017, The Honorable John A. Ross in In Re Ashley

Madison Customer Data Security Breach Litigation, MDL No. 2669 (E.D. Mo.), stated in the

Court’s Order granting preliminary approval of the settlement:

              The Court further finds that the method of disseminating Notice, as
              set forth in the Motion, the Declaration of Steven Weisbrot, Esq. on
              Adequacy of Notice Program, dated July 13, 2017, and the Parties’
              Stipulation—including an extensive and targeted publication
              campaign composed of both consumer magazine publications in
              People and Sports Illustrated, as well as serving 11,484,000 highly
              targeted digital banner ads to reach the prospective class members
              that will deliver approximately 75.3% reach with an average
              frequency of 3.04 —is the best method of notice practicable under
              the circumstances and satisfies all requirements provided in Rule
              23(c)(2)(B) and all Constitutional requirements including those
              of due process. (Emphasis added).

              The Court further finds that the Notice fully satisfies Rule 23 of the
              Federal Rules of Civil Procedure and the requirements of due
              process; provided, that the Parties, by agreement, may revise the
              Notice, the Claim Form, and other exhibits to the Stipulation, in
              ways that are not material or ways that are appropriate to update
              those documents for purposes of accuracy.

       (c)    In the In Re Chrysler-Dodge-Jeep EcoDiesel Marketing, Sales Practices, and

Products Liability Litigation, Case No. 17-md-02777-EMC (N.D. Cal.), in the Court’s
February 11, 2019 Order, the Honorable Edward M. Chen ruled:
       Case 1:16-cv-01122-VEC Document 122-9 Filed 11/08/19 Page 4 of 11




               [In addition] the Court finds that the language of the class notices
               (short and long-form) is appropriate and that the means of notice –
               which includes mail notice, electronic notice, publication notice,
               and social media “marketing” – is the “best notice . . . practicable
               under the circumstances.” Fed. R. Civ. P. 23(c)(2)(B); see also Proc.
               Guidance for Class Action Sett. ¶¶ 3-5, 9 (addressing class notice,
               opt-outs, and objections). The Court notes that the means of notice
               has changed somewhat, as explained in the Supplemental Weisbrot
               Declaration filed on February 8, 2019, so that notice will be more
               targeted and effective. See generally Docket No. 525 (Supp.
               Weisbrot Decl.) (addressing, inter alia, press release to be
               distributed via national newswire service, digital and social media
               marketing designed to enhance notice, and “reminder” first-class
               mail notice when AEM becomes available).

        (d)    On June 26, 2018, in his Order granting preliminary approval of the settlement in

 Mayhew v. KAS Direct, LLC, et al., Case No. 16-cv-6981 (VB) (S.D.N.Y.), The Honorable

 Vincent J. Briccetti ruled:
               In connection with their motion, plaintiffs provide the declaration
               of Steven Weisbrot, Esq., a principal at the firm Angeion Group,
               LLC, which will serve as the notice and settlement administrator in
               this case. (Doc. #101, Ex. F: Weisbrot Decl.) According to Mr.
               Weisbrot, he has been responsible for the design and
               implementation of hundreds of class action administration plans,
               has taught courses on class action claims administration, and has
               given testimony to the Judicial Conference Committee on Rules of
               Practice and Procedure on the role of direct mail, email, and digital
               media in due process notice. Mr. Weisbrot states that the internet
               banner advertisement campaign will be responsive to search terms
               relevant to “baby wipes, baby products, baby care products,
               detergents, sanitizers, baby lotion, [and] diapers,” and will target
               users who are currently browsing or recently browsed categories
               “such as parenting, toddlers, baby care, [and] organic products.”
               (Weisbrot Decl. ¶ 18). According to Mr. Weisbrot, the internet
               banner advertising campaign will reach seventy percent of the
               proposed class members at least three times each. (Id. ¶ 9).
               Accordingly, the Court approves of the manner of notice proposed
               by the parties as it is reasonable and the best practicable option for
               confirming the class members receive notice.


7.     By way of background, Angeion is an experienced class action notice and claims
administration company formed by a team of executives that have had extensive tenures at five

other nationally recognized claims administration companies. Collectively, the management team
       Case 1:16-cv-01122-VEC Document 122-9 Filed 11/08/19 Page 5 of 11




at Angeion has overseen more than 2,000 class action settlements and distributed over $10 billion

to class members. The executive profiles as well as the company overview are available at

http://www.angeiongroup.com/our_team.htm.

8.     This declaration will describe the Notice Program that will be implemented in this matter,

subject to this Court’s approval, including the considerations that informed the development of

the plan and why it will provide Due Process of Law to the members of the proposed Settlement

Class. In my professional opinion, the Notice Program described herein is the best practicable

notice under the circumstances and fulfills all due process requirements.

                            SUMMARY OF NOTICE PROGRAM

9.     The Notice Program is the best notice that is practicable under the circumstances, fully

comports with due process and Fed. R. Civ. P. 23. Specifically, the Notice Program provides for

direct notice via email to all Settlement Class Members for whom the Defendant has email address

information. Further, for any Settlement Class Members for whom the Defendant does not have

email address information, Angeion will effectuate reverse lookup searches to locate email

addresses for those Settlement Class Members (discussed in greater detail below). Direct notice

via email will be sent to those Settlement Class Member email addresses located via the reverse

searches. Notice via email is an appropriate means of communication for this Settlement Class,

as the Defendant maintains millions of email addresses for actual known Settlement Class
Members.

10.    In addition to the direct notice campaign outlined above, the Notice Program includes a

media notice plan consisting of state-of-the-art internet advertising coupled with print publication

in both a national and California regional publication. The Notice Program also includes an

informational website and toll-free telephone line where individuals can learn more about their

rights and responsibilities in the litigation. In short, the Notice Program described herein is the

best notice that is practicable under the circumstances and exceeds many notice campaigns
approved in other, similar settlements.
       Case 1:16-cv-01122-VEC Document 122-9 Filed 11/08/19 Page 6 of 11




                                    CLASS DEFINITION

11.    “Settlement Class” or “Settlement Class Member” means all persons identified in

COACH’s CRM database who, during the Class Period, purchased one or more items from

COACH’s Coach-branded outlet stores in the United States offered at a discount from a “MFSRP”

and which contained an MFSRP price on the tag. Excluded from the Settlement Class and

Settlement Class Members are: (a) the directors, officers, employees, and attorneys of COACH,

its parents and subsidiaries, and any other entity in which COACH has a controlling interest; (b)

governmental entities; (c) the Court, the Court’s immediate family, and Court staff; and (d) any

person that timely and properly excludes himself or herself from the Settlement Class in

accordance with the procedures approved by the Court.

                                      DIRECT NOTICE

12.    The direct notice effort in this matter will consist of emailing notice of the Settlement to

each Settlement Class Member for whom COACH’s CRM database contains a valid email address

as well as sending email notice to any Settlement Class Member for whom an email address is

obtained via the lookup process outlined below. Regarding the email addresses that COACH will

provide, I am advised that the vast majority of those email addresses were provided to Tapestry

(or its predecessor, Coach Inc.) by known members of the potential Settlement Class, in

accordance with each state’s applicable laws.

13.    Angeion has been informed that Defendant’s records contain email addresses for

approximately 18,500,000 Settlement Class Members. Further, Angeion has been informed that

Defendant’s records include an additional approximate 4,500,000 records that do not have email

addresses, but contain name, mailing address and/or phone number information (See Declaration

of Bradley Breuer, at ¶ 3). Angeion will cause two reverse lookup searches (“email appends”) to

be performed to locate email addresses for this population of approximately 4,500,000 Settlement
          Case 1:16-cv-01122-VEC Document 122-9 Filed 11/08/19 Page 7 of 11




Class Members for whom Defendant does not have email address information.

First Reverse Lookup Search

14.        Angeion will cause a first reverse email address append to be performed to locate email

addresses using the other contact information (“data points”) provided by the Defendant (e.g.

name, mailing address and/or phone number) for the approximately 4,500,000 Settlement Class

Member records without email addresses. To accomplish this, the append search utilizes data

garnered from commercially available first-party and third-party data providers to match those

data points as a validity check to identify email addresses associated with the data points from the

Class List. Angeion will update the Class List with the Settlement Class Member email address

information it obtains via this append process.

Second Reverse Lookup Search

15.        Angeion will cause a second reverse email append to be performed for any Settlement

Class Member records for whom an email address was not located after the first append (described

in the preceding paragraph). To accomplish this, a different data partner1 will be utilized which

will increase the likelihood of garnering a verified email address for any Settlement Class Member

that Angeion could not successfully append an email in the first instance. Angeion will update the

Class List with the Settlement Class Member email address information it obtains via this second

append process.

Email Notice

16.        Angeion will cause direct notice to be sent via email to: (1) Settlement Class Members who

have an email address in the records provided by the Defendant; and (2) Settlement Class Members

whose email addresses have been obtained via the two append searches described in paragraphs

14 and 15 supra.


1
    Our data partners typically include Acxiom, Dun & Bradstreet, Google, Nielsen, Oracle, and Facebook.
       Case 1:16-cv-01122-VEC Document 122-9 Filed 11/08/19 Page 8 of 11




17.    Below I have outlined some of Angeion’s practices to increase deliverability and

readability of email notice. Specifically, Angeion will employ the following best practices

regarding the email notice.

18.    Angeion designs the email notice to avoid common “red flags” that might otherwise cause

the recipient’s spam filter to block the email notice or identify it as spam. For example, Angeion

will not include the long form notice as an attachment to the email notice because attachments are

often interpreted by various Internet Service Providers (“ISP”) as spam. Rather, in accordance

with industry best practices, Angeion will include electronic links to all operative documents so

that recipients can easily access this information.

19.    Angeion also accounts for the reality that some emails will inevitably be unsuccessful

during the initial delivery attempt. Therefore, after the initial email notice campaign is complete,

Angeion, after an approximate 24-72-hour rest period, which allows any temporary block at the

ISP level to expire, will direct a second round of email notice to any email addresses that were

previously identified as “soft-bounces.” In Angeion’s experience, this minimizes the number of

emails that may have erroneously been blocked by sensitive servers.

                                        MEDIA NOTICE

20.    Above and beyond the direct notice campaign described above, the Notice Program

contemplates a publication campaign comprised of internet banner notice advertising and print

publication designed to provide further notice of the Settlement to Settlement Class Members.

Internet Banner Notice

21.    The internet banner notice portion of the Notice Program will be implemented using a 4-

week desktop and mobile campaign, utilizing standard IAB sizes (160x600, 300x250, 728x90,

300x600, 320x50 and 300x50). The banner notice portion is designed to result in serving

approximately 2,367,143 impressions and will further be designed to notify and drive Settlement
         Case 1:16-cv-01122-VEC Document 122-9 Filed 11/08/19 Page 9 of 11




Class Members to the dedicated settlement website, where they can find more information about

the Settlement and are able to submit a claim form.

22.      To track campaign success, we will implement conversion pixels throughout the settlement

website to better understand audience behavior and identify those Settlement Class Members who

are most likely to convert. The programmatic algorithm will change based on success and failure

to generate conversions throughout the process. Successful conversion on the Claim Submission

button will be the primary goal, driving optimizations.

Print Publication

23.      The Notice Program further includes print publication in two different newspapers. First,

we will publish in a national publication to provide notice of the Settlement on a national level.

One 1/4-page black and white insertion will be published. This ad will feature notice of the

settlement and run one time.

24.      Further, in order to satisfy the notice requirements of the California Consumer Legal

Remedies Act (“CLRA”), the Notice Program will utilize four 1/4-page black and white insertions

in a California regional publication that meets the requirements of 6064 of the California

Government Code. These ads will feature notice of the settlement and will run for four consecutive

weeks.

                                  RESPONSE MECHANISMS

25.      The Notice Program will implement the creation of a case-specific website, where

Settlement Class Members can easily view general information about this class action, review

relevant Court documents and view important dates and deadlines pertinent to the Settlement. The

website will be designed to be user-friendly and make it easy for Settlement Class Members to

find information about the Settlement or to file a claim directly on the website. The website will

also have a “Contact Us” page whereby Settlement Class Members can send an email with any
      Case 1:16-cv-01122-VEC Document 122-9 Filed 11/08/19 Page 10 of 11




additional questions to a dedicated email address.

26.    A toll-free hotline devoted to this case will be implemented to further apprise Settlement

Class Members of the rights and options in the Settlement. The toll-free hotline will utilize an

interactive voice response (“IVR”) system to provide Settlement Class Members with responses

to frequently asked questions and provide essential information regarding the Settlement. This

hotline will be accessible 24 hours a day, 7 days a week.

      CLAIMS PROCESSING AND DISTRIBUTION OF SETTLEMENT BENEFITS

27.    Angeion will receive and process claim form submissions received via U.S. mail or

electronically via the settlement website. Angeion will review claim form submissions for

completeness, including reviewing any supporting documentation submitted, and will report the

total number of timely and approved claims, including the value and type of claim (i.e., voucher

or cash) to counsel for the parties. Claim forms may be rejected for the reasons set forth in the

Settlement Agreement.

28.     In addition to reviewing the claim form submissions for completeness, Angeion will

review for duplicate claim submissions and utilize customary standards to prevent the payment of

fraudulent claims.

29.    Upon the completion of the claims processing and review, Angeion will prepare a finalized

distribution list, identifying the number and value of electronic payments and vouchers that will

be issued for valid and timely claim form submissions.

30.    Angeion will issue electronic payments and vouchers to Claimants at the email address

provided by the Claimants on the claim form submissions.

                                        CONCLUSION

31.    The Notice Program outlined above includes direct notice to all reasonably identifiable

Settlement Class Members via electronic means and is estimated to reach the overwhelming
      Case 1:16-cv-01122-VEC Document 122-9 Filed 11/08/19 Page 11 of 11




majority of the Settlement Class. Further, the parties have implemented a sophisticated media

notice program consisting of state-of-the-art digital banner ads and print publication to further

diffuse news of the Settlement.

32.    In my opinion, the Notice Program will provide full and proper notice to the Settlement

Class Members before the claims, opt-out, and objection deadlines. Moreover, it is my opinion

that the Notice Program is the best notice that is practicable under the circumstances, fully

comports with due process, utilizes contemporary communication methods and comports with the

mandates Fed. R. Civ. P. 23. After the Notice Program is complete, Angeion will provide a final

report verifying its effective implementation.



       I hereby declare under penalty of perjury that the foregoing is true and correct.

Dated: November 8, 2019
                                                             ______________________________
                                                             STEVEN WEISBROT
